COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00460-CV
Style:                    In the interest of L.M.S. aka L.S., a Child


Date motion filed*:       August 28, 2014
Type of motion:           Unopposed motion for extension of time to file appellant’s brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                   July 21, 2014
       Number of prior extensions:              0           Current Due date: July 21, 2014
       Date Requested:                      September 19, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: September 19, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. No further extensions of time will be granted. If
         appellant’s brief is not filed by September 19, 2014, we may require appellant’s
         counsel to appear and show cause why the brief has not been filed.

Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________
Date: September 2, 2014

November 7, 2008 Revision